  Case 20-13817       Doc 13     Filed 08/19/20 Entered 08/19/20 14:35:06       Desc Main
                                   Document     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:                                            )      Chapter
         Ellyn B. Hartman                         )      No. -
                       Debtor.                    )      Judge A. Benjamin Goldgar
                                                  )      (Lake County)

                                     NOTICE OF MOTION
To:      See Attached Service List

         Please take notice that on the th day of August,          , at : a.m. or as soon
thereafter as counsel may be heard, I shall appear before the Honorable A. Benjamin
Goldgar or any Judge presiding in his stead, and present the following motion, a copy of
which is attached: APARTMENT MANAGEMENT CONSULTANTS, LLC’s MOTION FOR
RELIEF FROM THE AUTOMATIC STAY AS TO                 S. BUESCHING ROAD, APARTMENT NO.
    , LAKE ZURICH, ILLINOIS            .
         Thi         i      i be       e e ed a d hea d e e h ica              No personal
appearance in court is necessary or permitted. To appear and be heard telephonically on
the motion, you must set up and use an account with Court Solutions, LLC. You can set up
an account at www.CourtSolutions.com or by calling Court Solutions at (      )    -      .
         If       bjec      hi     i and want it called on the presentment date above, you
must file a Notice of Objection no later than two ( ) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.
                                                  /s/ Megan M. Lazar​
Megan M. Lazar/ Atty. No.
Law Offices of David K. Barhydt
        Butterfield Road, Oak Brook, Illinois
(     )     -      / ​lazar barhydtlaw.com
Attorneys for Movant Creditor

                                     Ce ifica e f Se ice
       I, Megan M. Lazar, an attorney, certify that I served this Notice and Motion upon all
parties so named in this Notice on August ,           , from Oak Brook, Illinois by the method
of service as set forth in the attached Service List.

                                                  /s/ Megan M. Lazar​
  Case 20-13817      Doc 13    Filed 08/19/20 Entered 08/19/20 14:35:06        Desc Main
                                 Document     Page 2 of 6



                                      Se ice Li

Ellyn B. Hartman                                  By First Class Mail
    S. Buesching Road                             Deposited in U S Mail from Oak Brook
Apartment No.                                     Illinois with proper postage prepaid
Lake Zurich, Illinois

Prairie State Legal Services                      By Electronic Mail
Gautham Kaveti
    West Washington Street
Suite
Waukegan, Illinois
gkayeti pslegal.org

Debtor’s Counsel                                  By ECF Electronic Delivery
David M. Siegel
David M. Siegel & Associates
    Chaddick Drive
Wheeling, Illinois

Bankruptcy Trustee                                By ECF Electronic Delivery
Ilene F. Goldstein
Law Offices of Ilene F. Goldstein
    Skokie Boulevard
Suite
Northbrook, Illinois

United States Trustee                             By ECF Electronic Delivery
Patrick S. Layng
Office of the U.S. Trustee, Region
     South Dearborn Street, Room
Chicago, Illinois
  Case 20-13817       Doc 13         Filed 08/19/20 Entered 08/19/20 14:35:06       Desc Main
                                       Document     Page 3 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:                                               )         Chapter
         Ellyn B. Hartman                            )         No. -
                       Debtor.                       )         Judge A. Benjamin Goldgar
                                                     )         (Lake County)

                  APARTMENT MANAGEMENT CONSULTANTS LLC
               MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO
          S BUESCHING ROAD APARTMENT NO      LAKE ZURICH ILLINOIS

         Now comes Apartment Management Consultants, LLC (“Creditor”), as Managing

Agent for Owner Liberty Lake (“Owner”), by and through its attorneys, Megan M. Lazar of

Law Offices of David K. Barhydt, pursuant to        U.S.C. §     (d) and in support of its Motion,

states as follows:

          .     On or about August ,           , Owner, as Lessor, and Ellyn Sue Bunny Hartman

aka Ellyn B. Hartman (“Debtor”), as Lessee, entered into a Lease Contract (“Lease”) for

rental of the premises commonly known as                 S. Buesching Road, Apartment          , Lake

Zurich, Illinois        (“Premises”) for a term of August ,               through July     ,        .

Owner and Debtor also signed the Lease Addendum entitled “Community Policies.” True

and correct copies of the relevant portions of the Lease and the entire Community Policies

Addendum is attached hereto as ​E hibi A ​and​ E hibi B ​respectively.

          .     Debtor does not have any ownership interest in the Premises.

          .     On October       ,       , Creditor, served a Ten-Day Notice of Termination of

Tenancy (“Ten-Day Notice”) to obtain possession of the Premises because of Debtor’s
     Case 20-13817     Doc 13       Filed 08/19/20 Entered 08/19/20 14:35:06            Desc Main
                                      Document     Page 4 of 6



various Lease violations pursuant to Lease Paragraphs              and     and Community Policies

Sections A and F. See Ten-Day Notice, ​E hibi C​.

          .    On November          ,        , based on Debtor’s failure to vacate the Premises

pursuant to the Ten-Day Notice, Creditor filed an eviction action (“Eviction Action”) against

Debtor and Unknown Occupants, Case No.              LM       , in Lake County, Illinois, for

possession of the Premises, plus attorneys’ fees and court costs, returnable on December

     ,    . See Complaint and Summons, ​E hibi D​.

          .    On December          ,       , an Alias Summons was issued, returnable on January

 ,       . Service was effectuated on January ,            . See Alias Summons and Affidavits of

Service, ​E hibi E​.

          .    Debtor was represented by counsel in the Eviction Action, which was

continued multiple times for status and trial, and ultimately on July ,              , Creditor and

Debtor entered an Agreed Order continuing the Eviction Action to September ,                   , for a

status, ​inter alia​, on Debtor’s vacating of the Premises on or before September ,            . See

Agreed Eviction Action Order, ​E hibi F​.

          .    On July     ,            , after the Agreed Eviction Action Order was entered and

without giving notice to Creditor, Debtor filed the instant petition under Chapter

(“Petition”) and that is pending before the Court.

          .    On August        ,         , Creditor received the Notice of the Petition in the U.S

Mail.

          .    As of the date of this Motion, Debtor remains in possession of the Premises. If

Debtor does not vacate the Premises on or before September ,                       , pursuant to the
  Case 20-13817         Doc 13    Filed 08/19/20 Entered 08/19/20 14:35:06              Desc Main
                                    Document     Page 5 of 6



Agreed Eviction Action Order, then Debtor is entitled to a judgment for immediate

possession in the Eviction Action on September ,            . See Ex. F at ❡   .

          .       U.S.C. §       (d) provides the following:

       “On request of a party in interest and after notice and hearing, the court
       shall grant relief from the stay provided under subsection (a) of this section,
       such as by terminating, annulling, modifying, or conditioning such stay – ( )
       For cause, including the lack of adequate protection of an interest in
       property of such party in interest; or ( ) With respect to a stay of an act
       against property under subsection (a) of this section, if – (A) the Debtor
       does not have an equity in such property; and (B) such property is not
       necessary to an effective reorganization.

Id

          .   The Court should grant relief from the automatic stay, in the form of

modification, because Creditor is without adequate protection of its interest in the property

and in the event Debtor does not vacate on or before September ,                   , Creditor is being

irreparably damaged by Debtor’s continued withholding of the Premises. Further, Debtor

does not have any ownership interest in the Premises which would provide any equity

necessary to an effective reorganization.

          .   Creditor further requests an order that the fourteen day stay under

Bankruptcy Rule          (a)( ) is not applicable as to Creditor.

       WHEREFORE, Creditor Apartment Management Consultants, LLC, as Managing

Agent for Owner, prays that this Honorable Court grant its Motion and enter an order: ( )

modifying the automatic stay as to Apartment Management Consultants, LLC so that it may

proceed pursuant to non-bankruptcy law against                 S. Buesching Road, Apartment          ,

Lake Zurich, Illinois         , if Debtor does not vacate the Premises on or before September
     Case 20-13817   Doc 13     Filed 08/19/20 Entered 08/19/20 14:35:06         Desc Main
                                  Document     Page 6 of 6



 ,       ; ( ) finding that Bankruptcy Rule       (a)( ) is not applicable to Creditor; and ( )

for such other and further relief as is just and proper.



                                                   Respectfully Submitted,

                                                   Apartment Management Consultants, LLC
                                                   as Managing Agent for Owner

                                                   /s/ Megan M. Lazar​
                                                   One of Its Attorneys



Megan M. Lazar/ No.
Law Offices of David K. Barhydt
       Butterfield Road, Oak Brook, Illinois
(    )     -      / ​lazar barhydtlaw.com
Attorneys for Movant Creditor
